UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X
MAHFOOZ AHMAD,                                        :
                                    Plaintiff,
                                                      :       ORDER
                  -against-                                   20 Civ. 4507 (AT) (GWG)
                                                      :
COLIN DAY, et al.,
                                                      :

                                    Defendants. :
------------------------------------------------------X
GABRIEL W. GORENSTEIN, United State Magistrate Judge

        Plaintiff filed this lawsuit on June 11, 2020, alleging employment discrimination.
(Docket # 2). On January 8, 2021, defendants filed a motion to compel arbitration and, if
arbitration were ordered, to either stay or dismiss the case. (Docket # 24). After plaintiff made a
motion for expedited discovery, see Request for Extension of Time, dated January 12, 2021
(Docket # 26), defendants filed a motion to stay discovery pending the resolution of their motion
to compel arbitration, see Letter Motion to Stay, dated January 19, 2021 (Docket # 28). On
February 22, 2021, the Court granted defendants’ motion to stay discovery pending the
disposition of their motion to compel arbitration, except that it granted plaintiff’s motion to
obtain discovery as to the metadata associated with plaintiff’s alleged acceptance of the
agreement that contained the arbitration clause. See Order, filed February 22, 2021 (Docket
# 34) (“February 22 Order”). Plaintiff thereafter alleged that defendants had failed to comply
with the February 22 Order. See Plaintiff’s Memorandum of Law in Support to Dismiss
Defendants’ Request for Arbitration (Surrejoinder), dated March 10, 2021 (Docket # 37). This
began a dispute over whether defendants complied with the Court’s February 22 Order, and
resulted in several Orders issued regarding the production of the metadata (Docket ## 40, 43,
46).
       The parties have now made multiple filings regarding defendants’ production of the
metadata (Docket ## 37-39, 42, 44-45, 51, 53) which have included arguments regarding
whether the defendants’ production is sufficient or necessary for it to prevail on its motion to
compel arbitration. As the Court has explained, the only issue before the Court with regard to
discovery is “whether defendants have provided to plaintiff whatever metadata is available to
defendants on the acceptance issue and whether the metadata has been provided in the
appropriate form.” Order, entered April 6, 2021 (Docket # 46) (emphasis omitted) (“Apr. 6
Order”), at 1.
        Plaintiff now argues that defendants have “faile[ed] to produce responsive metadata.”
Letter, dated April 22, 2021 (Docket # 51) (“Apr. 22 Let.”), at *6. 1 He also suggests that

        1
            *__ refers to pages assigned by the ECF system.
defendants have objected to his discovery requests and are opposing the production of the
metadata. See Apr. 22 Let. at *7-9.
        For their part, defendants have consistently stated that they have produced the metadata
available to them. (See Docket ## 38, 42, 45, 53). While plaintiff has communicated “11 points
identifying . . . significant deficiencies in [defendants’] responses to the discovery requests,”
Apr. 22 Let. at *3, defendants have “explained to Plaintiff several times that he incorrectly
believes that the form of metadata available for Microsoft Word documents exists for the”
metadata at issue here, Letter at *1, dated April 28, 2021 (Docket # 53). Instead, the agreement
at issue “exist[s] in a system-based program and therefore, the metadata for such electronic
documents does not exist in the form that Plaintiff is demanding; it exists in the form that was
produced to Plaintiff.” Id. Defendants again explain that they “have fully and completely done
everything possible to comply with” the Court’s Orders “requiring Defendants to produce all
metadata available to Defendants on the acceptance issue.” Id.
        We have carefully reviewed plaintiff’s submissions. While plaintiff is certainly insistent
that there must be unproduced metadata in defendants’ possession, he simply does not supply
competent evidence that would allow this Court to make that factual finding. As we have
previously noted, “defendants can only supply the metadata actually available to them.” Apr. 6
Order at 1. Thus, we cannot order the defendants to provide material that they do not have — or,
more precisely, we cannot order the defendants to provide the material plaintiff seeks when we
do not have a basis for making a factual finding that they are withholding such material.
Accordingly, plaintiff’s request for further discovery is denied. 2
SO ORDERED.
Dated: May 7, 2021
       New York, New York




       2
            Plaintiff also mentions that defendants have “refused to respond to any
. . . interrogatories,” Apr. 22 Let. at *5. But the Court in its February 22 order intended only to
order the production of the metadata, not to allow any other form of discovery. Discovery has
otherwise been stayed.
                                                 2
